BROCK, Chief Judge.
Defendant argues that the trial court committed error in excluding testimony of prior threats made by Carswell. This argument is untenable. The defendant and his witness Clark were both permitted to testify about Carswell’s (the victim’s) threatening defendant with a pistol on the day before defendant shot Carswell. The testimony of defendant’s witness LaFevers concerning an earlier assault upon LaFevers by Carswell was properly excluded as having no proper relevance to defendant’s plea of self-defense. Although defendant may have been entitled, upon his plea of self-defense, to offer evidence of Cars-well’s reputation for being a violent and dangerous fighting man, he was not entitled to establish such reputation by showing an isolated instance of an assault upon a third party, even though it was in defendant’s presence.
Defendant further argues that it was error to refuse to allow his eye witness to state his opinions that (1) defendant was “trying to get away” from Carswell at the time of the shooting, and (2) defendant “was not the aggressor.” This eye witness testified fully in describing the actions of both the defendant and Carswell immediately prior to and during the shooting. All the evidence was clearly before the jury in detail, and it was the function of the jury to decide whether defendant was trying to get away and whether defendant was the aggressor. We recognize that a witness is often permitted to give a “shorthand statement of the facts” or “an instantaneous conclusion of the mind” or “a natural and instinctive inference” where it is not practical to describe the facts in detail because of limitations of customary speech or the difficulty of analyzing the thought processes by which the witness reaches a conclusion. State v. Kincaid, 183 N.C. 709, 110 S.E. 612 (1922) ; State v. Bailey, 4 N.C. App. 407, 167 S.E. 2d 24 (1969). Nevertheless, the witness in this, case demonstrated his ability to relate the facts in detail, and, for this reason, if there were error in-the trial court’s exclusion of the opinions, we cannot perceive that it constitutes prejudicial error.
*317In our opinion defendant had a fair trial free from prejudicial error. The jury chose to reject defendant’s contention that he acted in self-defense.
No error.
Judges Morris and Hedrick concur.